Citation Nr: 0618582	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain, from November 1, 1998 to 
April 18, 2005.

4.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral strain, from April 19, 2005.

5.  Entitlement to an initial disability rating in excess of 
50 percent for headaches.

6.  Entitlement to an initial compensable rating for left ear 
hearing loss.

7.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis.

8.  Entitlement to an initial disability rating in excess of 
10 percent for a right wrist ganglion cyst.

9.  Entitlement to an initial disability rating in excess of 
10 percent for a left wrist ganglion cyst.

10.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for right ear hearing loss, residuals of 
hepatitis, gastritis, and a left knee disorder; granted 
service connection for a right knee disorder, lumbosacral 
strain, headaches, left ear hearing loss, sinusitis, a right 
wrist ganglion cyst, a left wrist ganglion cyst, and 
tinnitus, rated as non compensable the right knee disorder, 
the lumbosacral strain, left ear hearing loss, sinusitis, 
right wrist ganglion cyst, left wrist ganglion cyst, and 
tinnitus, and rated as 10 percent disabling the headaches, 
all effective from November 1, 1998.  

In an August 2001 rating decision, the RO re-rated the 
veteran's right knee disorder, lumbosacral strain, right 
wrist ganglion cyst, left wrist ganglion cyst, and tinnitus 
as each 10 percent disabling and re-rated the veteran's 
headaches as 30 percent disabling, all effective from 
November 1, 1998.

In October 2003, the Board granted service connection for 
right ear hearing loss and remanded the veteran's other 
claims for additional development and adjudication.  

In August 2005, the RO granted service connection for 
gastritis and a left knee disorder.  In the same decision, 
the RO increased the evaluation of the veteran's headache 
condition to 50 percent disabling, effective November 1, 
1998, increased the evaluation of the veteran's low back 
condition to 20 percent disabling, effective April 19, 2005, 
and increased the evaluation of the veteran's service-
connected sinusitis to 10 percent disabling, effective 
November 1, 1998.  

With respect to the issue of entitlement to a higher 
evaluation for tinnitus, the Board notes that, in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), the 
United States Court of Appeals for Veterans Claims reversed a 
decision of the Board, which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The Secretary of Veterans Affairs issued 
a memorandum on April 22, 2005, directing the Board to stay 
action on and refrain from remanding tinnitus claims affected 
by Smith while this decision is appealed to the U.S. Court of 
Appeals for the Federal Circuit.  Chairman's Memorandum, 01-
05-08 (2005).  The veteran's claim for an increased rating 
for his tinnitus is subject to this stay.  When the Federal 
Circuit has completed its review, the Board will lift the 
stay and begin to adjudicate these issues.  Until that time, 
the Board will defer consideration of the veteran's tinnitus 
claim. 

The issue of entitlement to an initial disability rating in 
excess of 10 percent for sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has currently hepatitis.

2.  The veteran's right knee disability is not productive of 
limitation of motion, subluxation, or instability.

3.  For the period from November 1, 1998 to April 18, 2005, 
the veteran's low back disability was not productive muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor was the veteran's 
condition productive of moderate or severe limitation of 
motion, moderate or severe disability with recurring attacks, 
or pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

4.  For the period from April 19, 2005, the veteran's low 
back disability was not productive of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, or favorable ankylosis 
of the entire cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis 
of the entire thoracolumbar spine, unfavorable ankylosis of 
the entire thoracolumbar spine, or unfavorable ankylosis of 
the entire spine.  

5.  The veteran's headache condition is currently evaluated 
at the maximum 50 percent evaluation Diagnostic Code 8100.

6.  VA audiometric test results obtained in February 1998 and 
October 2000 show that, at the time the first examination, 
the veteran had level III hearing in his left ear, and at the 
time of the second examination, the veteran had level II 
hearing in his left ear.

7.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking higher 
ratings, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claims.

8.  The veteran's ganglion cysts of the right and left wrists 
are currently rated at the maximum 10 percent evaluations 
Diagnostic Code 7804 and 7805.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the veteran's right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Code 5003,  5257, 5260, 5261 (2005).

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent, from November 1, 1998 to 
April 18, 2005, for a low back disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 
5243 (2005).

4.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent, from April 19, 2005, for 
a low back disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Code 5293 (2003), Diagnostic Codes 
5237, 5243 (2005).

5.  The criteria for the assignment of an evaluation in 
excess of 50 percent for headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a; Diagnostic Code 8100 
(2005).

6.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2005).

7.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for right and left wrist ganglion 
cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; 
Diagnostic Codes 7804, 7805 (1998, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in April 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims for service connection and increased 
rating, as well as the type of evidence VA would assist him 
in obtaining.  The veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  With respect  to his claim 
for an increased rating, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disability had gotten worse.  The veteran was told that this 
evidence is usually shown by recent (preferably within the 
last twelve months) medical records.  And the veteran was 
also generally informed that he should send to VA evidence in 
his possession that pertains to the claim.

In addition, by way of December 1998, August 2001, and 
February 2005 rating decisions, a June 2000 Statement of the 
Case, and September 2001 and August 2005 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  These documents, when considered together with RO's 
VCAA and development letters, also provided the veteran and 
his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
August 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

 The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA medical records, 
multiple VA examination reports, and statements submitted by 
the veteran and his representative in support of his claims.  
In addition, the Board notes that this matter has been 
previously remanded for additional development to include 
affording the veteran an opportunity to be examined in 
connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for hepatitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has hepatitis. 

The medical evidence in this case consists of the veteran's 
service medical records and a VA examination report dated in 
February 1998.  

A review of the veteran's records indicates that the veteran 
was hospitalized for suspected hepatitis in 1983.  Testing 
for hepatitis B and C in May 1983 was negative.  Upon service 
separation, the veteran was evaluated as normal in all 
respects except for mild crepitus of the right knee, various 
scars, near vision defect, right ankle arthritis pains/p 
fracture, PFS, degenerative joint disease of the spine, 
migraine headaches, and GERD.

In February 1998 the veteran was afforded a VA examination in 
connection with his claims.  The examiner noted the veteran's 
in-service hospitalization and noted that the veteran 
indicated that he had not had any recurrences of hepatitis 
since that time.  After examining the veteran, the veteran 
was diagnosed with history of hepatitis, currently 
asymptomatic.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has hepatitis.  And without a 
current diagnosis, a claim for entitlement to service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a lay person, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has 
hepatitis, there is no basis upon which to establish service 
connection for this condition.

II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.	Entitlement to an initial disability rating in excess 
of 10 percent 
for a right knee disorder.

The veteran first contends that he is entitled to an initial 
evaluation in excess of 10 percent for his right knee 
disorder.  The veteran's right knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  
Under this code, impairment of the knee, to include recurrent 
subluxation or lateral instability will be evaluated as 10 
percent disabling if the disorder is found to be slight.  A 
20 percent evaluation is awarded for a moderate disability.  
And a maximum 30 percent evaluation is awarded if the 
disability is found to be severe.  

The veteran's condition could also be evaluated under 
Diagnostic Codes 5260 and 5261 relating to limitation of 
motion of the leg.  Under these codes, the disability can be 
rated anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.

Finally, the Board notes that Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

In February 1998, the veteran was afforded the first of three 
VA examinations in connection with his claim.  The examiner 
indicated that the veteran fell while running in 1987.  The 
knee apparently gave way.  No locking was noted and there was 
no swelling.  The examiner indicated that the veteran was 
told at the time that he had patellofemoral syndrome.  
Arthroscopy was recommended and done.  The veteran was also 
told that there was some fraying of the meniscus.  The 
veteran indicated that he currently gets occasional 
discomfort in the knees.  Upon examination, the veteran was 
noted to have very faint almost imperceptible arthroscopy 
scars on the right knee.  There was no effusion present and 
range of motion testing revealed full extension and flexion 
with no significant crepitus. In addition, no joint line 
tenderness was noted and there was no ligamentous 
instability.  The examiner also indicated that there was no 
evidence of patellofemoral syndrome.  The veteran was 
diagnosed with normal right knee.  

The veteran was again afforded a VA examination in connection 
with his claim in November 2000.  The examiner again noted 
the veteran's medical history regarding his right knee.  The 
veteran indicated that he could only walk a quarter of a mile 
before he gets right knee pain and also noted that he gets a 
popping sensation in the knee.  He was noted to take Motrin 
and Tylenol with some relief of pain.  Upon examination, the 
veteran's gait was indicated to be grossly normal.  His range 
of motion was 0 to 130 degrees with no crepitus, no 
instability, and moderate medial and lateral joint line 
tenderness.  There was mild patellofemoral pain, but no 
drawer sign or instability.  An x-ray of the right knee 
revealed no meniscal or ligamentous injury.  Degenerative 
changes of the patellofemoral joint with cartilage fissuring 
was, however, noted.  The veteran was diagnosed with 
degenerative changes of the right knee.  

Finally, the veteran was again afforded a VA examination in 
April 2005.  The examiner indicated that the veteran's right 
knee is productive of daily pain.  The knee was noted to 
buckle, pop and grind.  The knee did not lock and, while the 
veteran did not wear a brace, he did intermittently use a 
cane.  The veteran was also noted to experience limitation of 
activities:  he was unable to play soccer, golf, run or jump.  
He also indicated that he was not able to squat or kneel for 
more than a minute or two.  The veteran's knee condition was 
noted to flare two to three times per month for three to five 
days, during which time the veteran was indicated to be able 
to do a minimum amount of essential activity, but was also 
able to do his normal daily activities.  Upon examination, 
the veteran was found to have crepitus and tendon popping 
upon range of motion testing, but no subluxation, instability 
or incoordination in either knee. The veteran had extension 
to 0 and flexion to 125 with pain on both.  There was no 
diminution with repetitive testing, and the examiner 
expressly stated that the veteran had no DeLuca criteria with 
either knee.  The veteran was diagnosed with right knee 
chondromalacia

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for the 
veteran's right knee disability.  Under Diagnostic Codes 5260 
and 5261, limitation of motion of 30 degrees flexion and 15 
degrees extension must be present to warrant a higher 
evaluation.  In this case, each of the VA examiners found 
essentially full range of motion of the right knee.  In 
addition, while degenerative changes and crepitus were noted, 
the veteran's knee was found to have no subluxation, 
instability or incoordination, warranting no higher 
evaluation under Diagnostic Code 5257.  Finally, no x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, was indicated in order to warrant an increased 
evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects essentially full range of motion, that 
did not change on repetitive motion, and no objective 
evidence of actual impairment of his right knee upon clinical 
examination, as caused by any pain, weakness or related 
factors.  In addition, the knee was found to have no 
subluxation, instability or incoordination and, while the 
April 2005 examiner did note that the veteran knee flared two 
to three times per month, the examiner also expressly stated, 
on two separate occasions, that the veteran had no DeLuca 
criteria with either knee.  Therefore, the Board holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7.

B.  Increased rating for lumbosacral strain.

Because the veteran's claim has been pending since 1998, the 
Board notes that both the prior and revised Diagnostic Codes 
applicable to the veteran's back condition will be reviewed 
in connection with his claim.  Prior to analyzing, the 
veteran's back claim, the Board will quickly outline the 
relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

1)	Entitlement to an initial disability rating in excess of 
10 percent for 
lumbosacral strain, from November 1, 1998 to April 18, 
2005.

With respect to the veteran's back claim, the veteran 
contends that his lumbosacral strain should receive a higher 
evaluation for the period from November 1, 1998 to April 
2005.  As with the veteran's right knee claim, the veteran 
was afforded several VA examinations in connection with his 
claim.  

In February 1998, the veteran was afforded the first of these 
examinations.  The examination reviewed the veteran's medical 
history and noted a series of injuries to the veteran's back 
in service.  In 1986 the veteran fell while aboard ship and 
sustained a compression injury to his spine.  In 1988, the 
veteran was involved in an automobile accident. In 1991, the 
veteran was involved in a rescue mission in rough seas and 
again suffered a compression injury to his back.  And 
finally, in 1994, the veteran bent over to pick something up 
and felt a sharp pain in his back.  He was restricted to 
quarters for a month and underwent physical therapy.  

During the examination, the veteran indicated that he 
suffered intermittent discomfort in his back, usually related 
to physical activity.  The examiner indicated that there was 
no evidence of radiculopathy.  Upon examination, the veteran 
had normal sensation and muscle strength in the lower 
extremities with no radicular pain.  The veteran had no 
palpable paraspinal spasm and no direct spinous tenderness. 
Range of motion testing revealed 85 degrees flexion, 10 
degrees extension, 25 degrees of tilt in either direction, 
and 25 degrees of truncal rotation.  The veteran was noted to 
do these range of motion maneuvers in a fluid fashion.  The 
veteran was diagnosed with normal low back.

In November 2000, the veteran was again examined in 
connection with his back.  The examiner again noted the 
veteran's medical history.  During the examination, the 
veteran indicated that he had back pain daily with occasional 
flare-ups approximately 8 to 10 times per year.  The veteran 
also noted that he has pain down the right leg to the feet, 
numbness down the right anterior shin to the ankle, and pain 
with sitting, standing and walking.  The veteran indicated 
that he could not engage in recreational activities such as 
golf, basketball and football.  He also indicated that he 
must be careful lifting his daughter and also indicated that, 
when his back flares up, he cannot mow the lawn, climb 
ladders or do roof work.  Upon examination, there was no 
spasm in the lumbosacral spine.  Range of motion was greater 
than 90 degrees forward flexion (with pain at 10 degrees), 
and extension to 30 degrees (with pain at 10 degrees).  The 
veteran was diagnosed with low back strain with some clinical 
evidence of radiculopathy.    

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's back 
disability, from November 1, 1998 to April 18, 2005, is not 
warranted.  In order to warrant an evaluation in excess of 10 
percent for this period under Diagnostic Code 5295, in effect 
prior to September 26, 2003, the veteran's back disability 
must have been productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  As 
noted above, the medical evidence does not support such a 
finding in this case. 

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of at least moderate limitation of motion.  The 
medical in this case indicates that the veteran has 
essentially full range of motion, albeit with some pain.  
Therefore a higher evaluation under this code is also not 
warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found to be moderate with recurring attacks, 
or severe with recurring attacks and intermittent relief, or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  In this case, however, the veteran has 
not been diagnosed with intervertebral disc syndrome, nor do 
his symptoms indicate a moderate condition with recurring 
attacks.  Rather, the veteran has been diagnosed with low 
back strain, and normal low back, respectively, and his 
symptoms are primarily limited to pain.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  While the veteran's back was 
noted to have flare-ups 8 to 10 times per year, there is no 
indication in the record that these episodes were 
incapacitating. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, nor is there evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects only slight, if at all, objective 
evidence of actual impairment of his back upon clinical 
examination, as caused by such pain, weakness or related 
factors.  In addition, while the record contains an 
indication that the veteran suffers from flare-ups, there is 
no evidence indicating a finding of additional functional 
loss beyond that which is objectively shown in the 
examinations.  Therefore, the Board holds that an evaluation 
in excess of 10 percent in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

2)	Entitlement to an initial disability rating in excess of 
20 percent for 
lumbosacral strain, from April 19, 2005.

The veteran next contends that an evaluation in excess of 20 
percent for his back condition, from April 19, 2005, is 
warranted.  

In April 2005, the veteran was afforded the last of the VA 
examinations in connection with his back claim.  During the 
examination, the veteran reported that he has back pain all 
day everyday across the low back.  No radiation, numbness or 
weakness was noted in the veteran's legs.  The veteran 
reported four episodes of bowel incontinence in 2004, but 
none since.  The veteran also reported some erectile 
dysfunction.  The veteran wears no back brace, but uses a 
cane periodically.  In April 2004, one of the veteran's 
physicians recommended bed rest for two days.  The veteran 
also reported that he is unable to perform exercise, unable 
to run, and unable to sit for more than 20 minutes or stand 
for more that 45 minutes.  Back pain was indicated to flare 
two to three times per week.  Upon examination, the veteran 
was noted to have some tenderness of the thoracolumbosacral 
spine.  Normal curvature was noted and there was no spasm.  
Range of motion was 25 degrees right lateral bending, 20 
degrees left lateral bending, extension of 15 degrees, 
flexion of 60 degrees, and bilateral rotation of 45 degrees.  
Pain was noted in all ranges of motion, but there was no 
diminution with repetitive testing.  And the examiner noted 
that, despite complaints of severe pain, the veteran did not 
sweat and his heart rate did not go up.  The veteran was 
diagnosed with lumbosacral strain.  The examiner indicated 
that there were no DeLuca criteria for any of the examined 
joints.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's back 
disability, from April 19, 2005, is not warranted.  In order 
to warrant an evaluation in excess of 20 percent for this 
period under Diagnostic Code 5293, effective September 23, 
2002, the veteran's back condition must have been productive 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  While the veteran's back was noted to have flare-ups 
two to three times per week, these were not indicated to be 
incapacitating.  And while the veteran did note that he was 
prescribed bed rest on one occasion, this was noted to be for 
bed rest for two days.

And in order to warrant a higher evaluation under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, a higher evaluation is 
not warranted unless the veteran's condition is productive of 
favorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  In this case, the 
veteran's forward flexion was noted to be 60 degrees, and 
there was no evidence of ankylosis.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects only slight, if at all, objective 
evidence of actual impairment of his back upon clinical 
examination, as caused by such pain, weakness or related 
factors.  In addition, while the record contains an 
indication that the veteran suffers from flare-ups, there is 
no evidence indicating a finding of additional functional 
loss beyond that which is objectively shown during the 
examination.  In addition, the Board notes that the April 
2005 VA examiner specifically indicated that there was no 
diminution with repetitive testing and that there were no 
DeLuca criteria for any of the examined joints.  Therefore, 
the Board holds that an evaluation in excess of 10 percent in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.





C.  Entitlement to an initial disability rating in excess of 
50 percent 
for headaches.

Next, the veteran contends that his headache condition should 
receive a higher evaluation 

Here, the veteran is currently service-connected for vascular 
tension and migraine headaches, evaluated as 50 percent 
disabling under Diagnostic Code 8100.  This code provides for 
a noncompensable evaluation where the disability is 
manifested by less frequent attacks.  A 10 percent evaluation 
is warranted where there are characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  And a maximum 50 
percent evaluation is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.  

In this case, the veteran is currently in receipt of the 
maximum evaluation for his headache condition.  A higher 
evaluation is therefore not available. 

D.  Entitlement to an initial compensable rating for left ear 
hearing loss.

With respect to the veteran's left ear hearing loss claim, 
The Board notes that the veteran's left ear hearing loss is 
currently rated as noncompensable under Diagnostic Code 6100 
of the Rating Schedule.  Under this Code, defective hearing 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.  
In this case, the veteran's hearing does not meet these 
criteria.  Table VI will therefore be used to determine the 
applicable Roman numberal designations.  38 C.F.R. § 4.85.

In February 1998 and October 2000 the veteran was afforded VA 
audiological evaluations in connection with his claim.  The 
first examination revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
40
40

Pure tone threshold levels averaged 37 decibels and speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.

The October 2000 VA audiological evaluation revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
40
45

Pure tone threshold levels averaged 38 decibel and speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear.  

The mechanical application of the rating schedule to the 
examinations above shows that the veteran had level III 
hearing in the left ear on the first examination and level II 
hearing in the left ear on the second examination.  Under 
38 C.F.R. § 4.85 Table VI, these evaluations warrant only a 
noncompensable disability rating for the veteran's current 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2005).  
In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  

E.  Entitlement to an initial disability rating in excess of 
10 percent for a right and left wrist ganglion cyst.

Finally, the veteran contends that his right and left wrist 
ganglion cyst conditions should receive an evaluation in 
excess of 10 percent.  Here, the veteran's cyst conditions 
are currently rated as 10 percent disabling under Diagnostic 
Code 7804 for residual scars.  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118). The revised Diagnostic 
Code 7804 provides for a maximum 10 percent evaluation where 
a scar is superficial and painful upon examination.  Note 1 
to this code states that a superficial scar is one not 
associated with underlying soft tissue damage.  The previous 
Diagnostic Code 7804 is nearly identical to the revised code, 
providing for a maximum 10 percent evaluation for superficial 
scars that are tender and painful on objective demonstration.

The veteran's residual scars could also be evaluated under 
Diagnostic Code 7805.  The former and revised Diagnostic Code 
7805 are identical.  Under this Diagnostic Code, scars are 
rated on limitation of function of the affected part.  The 
affected parts in this case are the veteran's wrists.  
Limitation of motion of the wrists is evaluated under 
Diagnostic Code 5215 and provides for a maximum 10 percent 
evaluation limitation of motion of either the dominant or 
minor wrist.  

In this case, the veteran is currently in receipt of the 
maximum evaluations for his service-connected ganglion cysts 
under both the former and revised Diagnostic Codes 7804 and 
7805.  And because the maximum rating has been awarded for 
these conditions, no additional higher evaluation is 
warranted due to pain, as discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
See Johnston v Brown, 10 Vet. App. 80 (1997).

F.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to service connection for hepatitis is 
denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder is denied.

3.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain, from November 1, 1998 to 
April 18, 2005, is denied.

4.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral strain, from April 19, 2005, is 
denied.

5.  Entitlement to an initial disability rating in excess of 
50 percent for headaches is denied.

6.  Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

7.  Entitlement to an initial disability rating in excess of 
10 percent for a right wrist ganglion cyst is denied.

8.  Entitlement to an initial disability rating in excess of 
10 percent for a left wrist ganglion cyst is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's sinusitis claim must be remanded for 
further action.

In this case, the Board notes that the veteran was afforded a 
VA examination in connection with claim in April 2005.  The 
examiner, however, while noting the veteran's medical history 
regarding this condition, did not indicate the veteran's 
current condition with sufficient clarity to be able to 
evaluate this condition under Diagnostic Code 6512.  For this 
reason, this issue must be remanded in order to afford the 
veteran a new examination.  

Prior to conducting a new examination, the RO should updated 
the record with any outstanding records of the veteran's 
treatment for his condition.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increased 
rating.  

In the present appeal, the veteran was not provided with 
notice of what type of is evidence necessary to establish a 
disability rating or effective date for the veteran's 
disability.  Upon remand therefore, the veteran should be 
given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran a 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for sinusitis.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's sinusitis.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is 
asked to indicate if:

(a) the condition is detected by x-ray 
only,
(b) there are one or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting,
(c) there are three or more 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, or
(d) following radical surgery, the 
condition is productive of chronic 
osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


